DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 13, 15, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 5,893,139), Nakamoto (Bitcoin: A Peer-to-Peer Electronic Cash System, 2008) 
Claim 1. (Currently Amended) A computer-implemented method comprising: 
receiving latest block data of a blockchain; (This primary reference (Kamiyama, first cited below) does not discuss blockchain data (or teach that the data being stored includes the latest block data of a block chain).  
Nakamoto teaches: “The network timestamps transactions by hashing them into an ongoing chain of hash-based proof-of-work, forming a record that cannot be changed without redoing the proof-of-work. The longest chain not only serves as proof of the sequence of events witnessed, but proof that it came from the largest pool of CPU power. . . . Messages are broadcast on a best effort basis, and nodes can leave and rejoin the network at will, accepting the longest proof-of-work chain as proof of what happened while they were gone.”  Nakamoto Abstract.  “To accomplish this without a trusted party, transactions must be publicly announced [1], and we need a system for participants to agree on a single history of the order in which they were received. The payee needs proof that at the time of each transaction, the majority of nodes agreed it was the first received.” Nakamoto page 2, section 2, third paragraph.  Note that the longest chain contains the latest data.  “Once the CPU effort has been expended to make it satisfy the proof-of-work, the block cannot be changed without redoing the work. As later blocks are chained after it, the work to change the block would include redoing all the blocks after it.”  Nakamoto page 3, section 4, second paragraph.  “Nodes always consider the longest chain to be the correct one and will keep working on extending it. If two nodes broadcast different versions of the next block simultaneously, some nodes may receive one or the other first. In that case, they work on the first one they received, but save the other branch in case it becomes longer. The tie will be broken when the next proof-of-work is found and one branch becomes longer; the nodes that were working on the other branch will then switch to the longer one.”  Nakamoto page 3, last paragraph.  
A person of ordinary skill in the art would have been motivated to combine the teaching of Nakamoto (to teaches storing the type of data recited in the claims into the system of Kamiyama) because this method including storage of the latest block in the blockchain is part of a method which allows secure transactions without a central authority (or more specifically it solves the double spending problem without a central authority).  See Nakamoto page 2, section 2.) storing the latest block data in a first-level storage system of a (“The semiconductor memory 3 is an ultra high frequency medium (ultra high speed storage medium) in which ultra high frequency access data is stored, the magnetic disk of the magnetic disk drive 4 is a high frequency medium (high speed storage medium) in which high frequency access data is stored, the optical disk 8 loaded in the optical disk drives 5a to 5n is an intermediate frequency medium (intermediate speed storage medium) in which intermediate frequency access data is stored, and the optical disks 8 received in the housing portions are a low frequency medium (low speed storage medium) in which low frequency access data is stored and an ultra low frequency medium (low speed storage medium) in which ultra low frequency access data is stored, and thus the hierarchical structure shown in FIG. 2 is constructed.” Kamiyama column 4 lines 29-45.) determining that a block data migration event for the first-level storage system is triggered by determining that a first data capacity of first block data currently stored in the first level storage system exceeds a first predetermined threshold, or determining that a first capacity ratio of the first data of the first block data currently stored in the first level storage system to a first total data capacity of the first level storage system exceeds a second predetermined threshold; and (With respect to claim interpretation, note that this only requires on of the two recited conditions to be true.  “The process is started at two chances. The first chance occurs when storage data in the ultra high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 9 lines 36-40.) in response to determining that the block data migration event for the first-level storage system is triggered, migrating at least a part of the first block data that is currently stored in the first-level storage system and that is less than a predetermined block height (This is obvious over the combination of Nakamoto and Kamiyama.  Nakamoto teaches: “Once the latest transaction in a coin is buried under enough blocks, the spent transactions before it can be discarded to save disk space.”  Nakamoto page 4, section 7, first line.  “One strategy to protect against this would be to accept alerts from network nodes when they detect an invalid block, prompting the user's software to download the full block and alerted transactions to confirm the inconsistency. Businesses that receive frequent payments will probably still want to run their own nodes for more independent security and quicker verification.” Nakamoto page 5, second paragraph.  Kamiyama teaches: “At the time of data relocation between the data storage media of different hierarchies or between the data storage media of the same hierarchy, one of a plurality of relocation measures is selected according to the characteristics of the data storage media and the characteristic of data to be stored and then data is relocated according to the selected relocation measure.”  Kamiyama Abstract.  “The semiconductor memory 3 is an ultra high frequency medium (ultra high speed storage medium) in which ultra high frequency access data is stored, the magnetic disk of the magnetic disk drive 4 is a high frequency medium (high speed storage medium) in which high frequency access data is stored, the optical disk 8 loaded in the optical disk drives 5a to 5n is an intermediate frequency medium (intermediate speed storage medium) in which intermediate frequency access data is stored, and the optical disks 8 received in the housing portions are a low frequency medium (low speed storage medium) in which low frequency access data is stored and an ultra low frequency medium (low speed storage medium) in which ultra low frequency access data is stored, and thus the hierarchical structure shown in FIG. 2 is constructed.”  Kamiyama column 4 lines 29-45.  See also Kamiyama figure 4.  “That is, the ultra high frequency measure (1) for relocation between the ultra high frequency storage medium (semiconductor memory) and the high frequency storage medium (magnetic disk drive 4), the high frequency measure (2) for relocation between the high frequency storage medium (magnetic disk drive 4) and the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ), the intermediate frequency measure (3) for relocation between the intermediate frequency storage media (optical disks 8 loaded in the optical disk drives 5a, - - - ), the low frequency measure (4) for relocation between the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ) and the low frequency storage medium (optical disk 8 loaded in the housing portion), the ultra low frequency measure (5) for relocation between the low frequency storage media (optical disks 8 loaded in the housing portion), and the carry-out measure (6) for selecting the low frequency storage medium (optical disk 8 loaded in the housing portion) and carrying out the ultra low frequency storage medium (optical disk 8 loaded in the housing portion) are discretely defined in this example, and the access frequency prediction methods, timings for effecting the relocation process, objects of the relocation process, and units of the relocation process are changed as shown in FIG. 5.”  Kamiyama column 6 lines 8-32.  See also Kamiyama figure 5.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nakamoto and Kamiyama before the effective filing date to teach the above limitations because Nakamoto teaches that the full blockchain is needed less often than the newer section of the blockchain (only for verification) and Kamiyama teaches storing less used data on slower media.  The combination renders obvious writing older sections of the chain to larger, slower media.)
Claim 6. (Original) The computer-implemented method of claim 1, wherein 
a first storage performance of a first storage medium corresponding to the first-level storage system is higher than a second storage performance of a second medium corresponding to a second-level storage system of the at least one lower-level storage system.  (See rejection of claim 1.)
Claim 8. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving latest block data of a blockchain; storing the latest block data in a first-level storage system of a multi-level storage system, the multi-level storage system comprising the first-level storage system and at least one lower- level storage system configured to archive block data previously stored in the first-level storage system; determining that a block data migration event for the first-level storage system is triggered by determining that a first data capacity of first block data currently stored in the first-level storage system exceeds a first predetermined threshold, or determining that a first capacity ratio of the first data capacity of the first block data currently stored in the first-level storage system to a first total data capacity of the first-level storage system exceeds a second predetermined threshold; and in response to determining that the block data migration event for the first-level storage system is triggered, migrating at least a part of the first block data that is currently stored in the first-level storage system and is less than a predetermined block height threshold to the at least one lower-level storage system, wherein the predetermined block height threshold is a predetermined number of blocks stored in the first-level storage system. (See rejection of claim 1.)
Claim 13 (Original). The non-transitory, computer-readable medium of claim 8, wherein a first storage performance of a first storage medium corresponding to the first-level storage system is higher than a second storage performance of a second medium corresponding to a second-level storage system of the at least one lower-level storage system. (See rejection of claim 6.)
Claim 15. (Currently Amended) A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: receiving latest block data of a blockchain; storing the latest block data in a first-level storage system of a multi-level storage system, the multi-level storage system comprising the first-level storage system and at least one lower-level storage system configured to archive block data previously stored in the first-level storage system; determining that a block data migration event for the first-level storage system is triggered by determining that a first data capacity of first block data currently stored in the first level storage system exceeds a first predetermined threshold, or determining that a first capacity ratio of the first data capacity of the first block data currently stored in the first-level storage system to a first total data capacity of the first-level storage system exceeds a second predetermined threshold; and in response to determining that the block data migration event for the first-level storage system is triggered, migrating at least a part of the first block data that is currently stored in the first-level storage system and is less than a predetermined block height threshold to the at least one lower-level storage system, wherein the predetermined block height threshold is a predetermined number of blocks stored in the first level storage system.  (See rejection of claim 1.)
Claim 20. (Original) The computer-implemented system of claim 15, wherein a first storage performance of a first storage medium corresponding to the first-level storage system is higher than a second storage performance of a second medium corresponding to a second-level storage system of the at least one lower-level storage system. (See rejection of claim 6.)
Claim 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama, Nakamoto, and Gill (2009/0216944)
Claim 2. (Previously Presented) The computer-implemented method of claim 1, wherein 
 block data between different storage systems in the multi-level storage system is unidirectionally migrated. (Nakamoto teaches that written blocks are unchanged. See Nakamoto Abstract, cited in the rejection of claim 1.  Kamiyama teaches: “Next, the ultra high frequency prediction process (method 1) is explained. It is required to effect the ultra high frequency prediction process at high speed. A simple and general process is LRU (Least Recently Used Algorithm) and is a prediction method in which the possibility of next access for most recently accessed data is determined to be the highest. That is, the access frequency of each block is recorded as time at which the block is accessed each time the block is accessed, and a block having the oldest access time is selected as a block to be relocated in a medium of a low access frequency.”  Kamiyama paragraph 6.  The combination teaches a system which would tend to write blockchain data to slower media over time, but the combination does not expressly teach a system (or algorithm) which would result in migrating the block chain data unidirectionally.  
Gill teaches: “[0009] A write caching policy must decide what data to destage. To exploit temporal locality, data that is least likely to be re-written soon is destaged, minimizing the total number of destages. This is normally achieved using a caching algorithm such as least recently written (LRW). Read caches have a small uniform cost of replacing any data in the cache, whereas the cost of write destaging depends on the state of the disk heads. Writes should destage in ways that minimize the average cost of each destage. For example, using a disk scheduling algorithm such as CSCAN, which destages data in the ascending order of the logical addresses, at the higher level of the write cache in a storage controller. LRW and CSCAN respectively exploit temporal and spatial locality, but not in combination.”  Gill paragraph 0009.  
It would have been obvious to one of ordinary skill in the art to use a least recently written algorithm (LRW) to write data back to slower storage because this reduces the number of times data is written back (thereby conserving bandwidth).)
Claim 3. (Original) The computer-implemented method of claim 2, wherein 
a storage performance of storage media corresponding to the first-level storage system and the at least one lower-level storage system in the multi-level storage system decreases in a gradient from the first-level storage system.  (See rejection of claim 1 and figure 2 of Kamiyama.)
Claim 4. (Currently Amended) The computer-implemented method of claim 2, wherein the multi-level storage system comprises a plurality of lower-level storage systems, and wherein the method further comprises: 
determining that the at least one lower-level storage system of the plurality of lower-level storage systems receives at least a part of second block data migrated from an upper-level storage system of the multi-level storage system; in response to determining that the at least one lower-level storage system receives the at least the part of the second block data migrated from the upper-level storage system, determining that the block data migration event for the at least one lower-level storage system is triggered; and in response to determining that the block data migration event for the at least one lower-level storage system is triggered, migrating at least a part of third block data currently stored in one of the plurality of lower-level storage systems to a next lower level of the one of the plurality of lower-level storage systems.  (“The process is started at two chances. The first chance occurs when storage data in the ultra high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 9 lines 36-40.  “The high frequency measure effects the relocation process between the high frequency medium (magnetic disk device 4) and the intermediate frequency medium (optical disk 8 loaded in the optical disk drive 5a, - - - ) based on information stored in the high frequency medium management section 22.  (58)   The process is also started at two chances. The first chance occurs when storage data in the high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 10 lines 11-20.  Note also that the references cited in the rejection of claim 1 are to the repeating processes of extending the blockchain and writing older data back to slower media as the data size reaches a threshold respectively.)
Claim 5. (Currently Amended) The computer-implemented method of claim 4, wherein 
the block data migration event for the at least one lower-level storage system comprises: a third data capacity of the third block data currently stored in the one of the plurality of lower-level storage systems exceeds a third predetermined threshold; or a third capacity ratio of the third data capacity of the third block data currently stored in the one of the plurality of lower-level storage systems to a third total data capacity of the one of the plurality of lower-level storage systems exceeds a fourth predetermined threshold.  (See rejection of claim 4.  Note also that the references cited in the rejection of claim 1 are to the repeating processes of extending the blockchain and writing older data back to slower media as the data size reaches a threshold respectively.)
Claim 9 (Previously Presented). The non-transitory, computer-readable medium of claim 8, wherein block data between different storage systems in the multi-level storage system is unidirectionally migrated. (See rejection of claim 2.)
Claim 10. (Original) The non-transitory, computer-readable medium of claim 9, wherein a storage performance of storage media corresponding to the first-level storage system and the at least (See rejection of claim 3.)
Claim 11. (Currently Amended) The non-transitory, computer-readable medium of claim 9, wherein the multi-level storage system comprises a plurality of lower-level storage systems, and wherein the operations further comprise: determining that the at least one lower-level storage system of the plurality of lower-level storage systems receives at least a part of second block data migrated from an upper-level storage system of the multi-level storage system; in response to determining that the at least one lower-level storage system receives the at least the part of the second block data migrated from the upper-level storage system, determining that the block data migration event for the at least one lower-level storage system is triggered; and in response to determining that the block data migration event for the at least one lower-level storage system is triggered, migrating at least a part of third block data currently stored in one of the plurality of lower-level storage systems to a next lower level of the one of the plurality of lower-level storage systems. (See rejection of claim 4.)
Claim 12. (Currently Amended) The non-transitory, computer-readable medium of claim 11, wherein the block data migration event for the at least one lower-level storage system comprises: a third data capacity of the third block data currently stored in the one of the plurality of lower-level storage systems exceeds a third predetermined threshold; or a third capacity ratio of the third data capacity of block data currently stored in the one of the plurality of lower-level storage systems to a third total data capacity of the one of the plurality of lower-level storage systems exceeds a fourth predetermined threshold. (See rejection of claim 5.)
Claim 16. (Previously Presented) The computer-implemented system of claim 15, wherein block data between different storage systems in the multi-level storage system is unidirectionally migrated. (See rejection of claim 2.)
Claim 17. (Original) The computer-implemented system of claim 16, wherein a storage performance of storage media corresponding to the first-level storage system and the at least one lower-level storage system in the multi-level storage system decreases in a gradient from the first-level storage system. (See rejection of claim 3.)
Claim 18. (Currently Amended) The computer-implemented system of claim 16, wherein the multi-level storage system comprises a plurality of lower-level storage systems, and wherein the operations further comprise: determining that the at least one lower-level storage system of the plurality of lower-level storage systems receives at least a second part of block data migrated from an upper-level storage system of the multi-level storage system; in response to determining that the at least one lower-level storage system receives the at least the part of the second block data migrated from the upper-level storage system, determining that the block data migration event for the at least one lower-level storage system is triggered; and in response to determining that the block data migration event for the at least one lower- level storage system is triggered, migrating at least a part of third block data currently stored in one of the plurality of lower-level storage systems to a next lower level of the one of the plurality of lower-level storage systems.  (See rejection of claim 4.)
Claim 19. (Currently Amended) The computer-implemented system of claim 18, wherein the block data migration event for the at least one lower-level storage system comprises: a third data capacity of the third block data currently stored in the one of the plurality lower-level storage systems exceeds a third predetermined threshold; or a third capacity ratio of the third data capacity of the third block data currently stored in the one of the plurality of lower-level storage systems to a third total data capacity of the one of the plurality of lower-level storage systems exceeds a fourth predetermined threshold. (See rejection of claim 5.)
21. (New) The computer-implemented method of claim 4, wherein 
the block data migration event for each level of the multi-level storage system is different.  (Note that different instances is migration are inherently “different” events.  Note also that writing to different media types are “different” (and that the “event” is claimed and not the “trigger”).  Kamiyama teaches: “That is, the ultra high frequency measure (1) for relocation between the ultra high frequency storage medium (semiconductor memory) and the high frequency storage medium (magnetic disk drive 4), the high frequency measure (2) for relocation between the high frequency storage medium (magnetic disk drive 4) and the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ), the intermediate frequency measure (3) for relocation between the intermediate frequency storage media (optical disks 8 loaded in the optical disk drives 5a, - - - ), the low frequency measure (4) for relocation between the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ) and the low frequency storage medium (optical disk 8 loaded in the housing portion), the ultra low frequency measure (5) for relocation between the low frequency storage media (optical disks 8 loaded in the housing portion), and the carry-out measure (6) for selecting the low frequency storage medium (optical disk 8 loaded in the housing portion) and carrying out the ultra low frequency storage medium (optical disk 8 loaded in the housing portion) are discretely defined in this example, and the access frequency prediction methods, timings for effecting the relocation process, objects of the relocation process, and units of the relocation process are changed as shown in FIG. 5.”  Kamiyama column 6 lines 8-32.  See also Kamiyama figure 5.)
22. (New) The computer-implemented method of claim 1, wherein determining that the block data migration event for the first-level storage system is triggered comprises: 
determining that a capacity of transaction digest value data of the blockchain in the first level storage system exceeds the first predetermined threshold; or determining that a capacity (This is obvious over the combination of Nakamoto and Kamiyama.  Based on the description in the specification the “transaction digest” reads on the chain of digital signatures (hashed).  See Nakamoto page 2 section 2.  Kamiyama teaches: “The process is started at two chances. The first chance occurs when storage data in the ultra high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 9 lines 36-40.  Note that where a given type of data reaches the threshold, the data will be determined to have reached the threshold.)  
Cancelled: Claims 7 and 14.



Response to Arguments
Applicant's arguments filed 02/04/2020 have been fully considered but they are not persuasive.
Rejections under § 112:
All rejections under this section in the previous action are withdrawn based on claim amendments.
Rejections under §103:
Applicant states that the previously cited art fails to teach the new claim amendments.  No specific arguments are put forth.  See rejection above.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
SYSTEM AND METHOD FOR DECENTRALIZED TITLE RECORDATION AND AUTHENTICATION
US 20160300234 A1
"  [0107] The mining process itself is external to the bitmarkd server and uses the Stratum mining protocol, as is known in the art. The bitmarkd server creates a dummy Bitcoin header with an embedded record hash enabling existing mining software (e.g., cgminer (Con Kolivas, "A multi-threaded multi-pool FPGA and ASIC miner for bitcoin") to mine Bitmark blocks as if they were Bitcoin blocks. The server accumulates available transactions into a list and computes a partial Merkle tree of transaction digests. (This partial Merkle tree lacks a coinbase digest.) A check is made for issue records to ensure that an asset record will be included before the issue record (i.e., the related asset either has been mined in a previous block or is known to the bitmarkd). " paragraph 0107.  




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139